Deny Writ and Opinion Filed July 11, 2013




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-13-00821-CV
                                      No. 05-13-00823-CV
                                      No. 05-13-00824-CV
                                      No. 05-13-00825-CV
                                      No. 05-13-00826-CV
                                      No. 05-13-00827-CV

                              IN RE MICHAEL DAVIS, Relator

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                       Trial Court Cause Nos. F99-99980, F99-99981,
                      F99-99982, F99-99983, F99-99984 and F99-99985

                              MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Lewis
                                  Opinion by Justice Bridges
       Relator contends the trial court violated a ministerial duty by not ruling on his motion for

access to the trial record. The facts and issues are well known to the parties, so we need not

recount them herein. Based on the record before us, we conclude relator has not shown he is

entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Simon v. Levario, 306 S.W.3d 318,

320-21 (Tex. Crim. App. 2009) (orig. proceeding).
      Accordingly, we DENY relator=s petition for writ of mandamus.




                                               /David L. Bridges/
                                               DAVID L. BRIDGES
                                               JUSTICE
130821F.P05